In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-2258
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                v.

KEENAN ROLLERSON,
                                             Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
        Southern District of Indiana, Indianapolis Division.
      No. 1:17-cr-00101-JPH-DML-1 — James P. Hanlon, Judge.
                    ____________________

       ARGUED MAY 26, 2021 — DECIDED JULY 30, 2021
                ____________________

   Before EASTERBROOK, ROVNER, and HAMILTON, Circuit
Judges.
   HAMILTON, Circuit Judge. A jury convicted defendant Kee-
nan Rollerson on drug and ﬁrearm charges but acquitted him
on other drug charges. He appeals only his sentence, arguing
that the district court erred by increasing his Sentencing
Guideline range based on drug activity for which he was ei-
ther acquitted or never charged. Speciﬁcally, Rollerson claims
that the prosecution did not present suﬃciently reliable
2                                                 No. 20-2258

information that he sold heroin and fentanyl to an informant
during four controlled drug buys for which he was not
charged. He also asserts that those uncharged controlled buys
and other drugs for which he was acquitted were not “part of
the same course of conduct … scheme or plan” as his oﬀenses
of conviction. U.S.S.G. § 1B1.3(a)(2). We aﬃrm Rollerson’s
sentence because the conduct at issue was supported by suf-
ﬁciently reliable information and was relevant to his convic-
tions. To be sure, the record at sentencing on the controlled
buys was sparse. But at least in the absence of contradictory
evidence, a police oﬃcer’s aﬃdavit attesting that the buys ac-
tually occurred provided the “modicum of reliability” that is
needed to ﬁnd by a preponderance of the evidence that Roll-
erson committed those additional crimes. See United States v.
Helding, 948 F.3d 864, 871 (7th Cir. 2020).
I. Factual and Procedural Background
    In July 2016, the Drug Enforcement Administration (DEA)
began investigating Rollerson’s drug dealing activities in In-
dianapolis. The following spring, the DEA and local law en-
forcement used a conﬁdential informant to arrange controlled
drug buys from Rollerson. The government asserts that on
four occasions, Rollerson sold drugs to the informant at an In-
dianapolis apartment that he controlled: twenty-ﬁve grams of
heroin on March 31, twenty-ﬁve grams of heroin on April 3,
twenty-four grams of fentanyl on April 17, and thirty grams
of fentanyl on April 24. The police used these controlled buys
to secure search warrants for the apartment and for Roller-
son’s home.
   On April 27, 2017, after setting up surveillance at both ad-
dresses, the police stopped Rollerson for speeding. They re-
covered a gun and marijuana from his car. Rollerson admitted
No. 20-2258                                                  3

the gun and marijuana were his. He also acknowledged that
he was a convicted felon. When told that police were about to
search his residences, Rollerson said he would cooperate and
that, although his son was home, Rollerson himself “was the
only one who had something to do with the drug sales.”
    Police then took Rollerson to his home, where they found
over $150,000 in cash that Rollerson admitted were drug pro-
ceeds. Rollerson was also in possession of a key to the stash
house apartment. He told police that they would ﬁnd multi-
ple kilograms of heroin hidden there. The search of the apart-
ment actually uncovered four kilograms of fentanyl, ﬁfty-two
grams of heroin, ninety-seven grams of cocaine, and two hun-
dred thirty-six grams of tramadol, as well as digital scales,
multiple ﬁrearms, and mail addressed to Rollerson at that ad-
dress.
    On May 2, 2017, the government ﬁled a criminal complaint
against Rollerson based on an aﬃdavit by DEA Task Force
Oﬃcer Marc Campbell. In the aﬃdavit, Oﬃcer Campbell de-
scribed the course of the investigation and the contraband
found at Rollerson’s home and apartment. The aﬃdavit also
included a brief description of the controlled buys, attesting
that “Between March 2017 and April 2017, DEA/IMPD uti-
lized an IMPD Conﬁdential Source (CS) to conduct multiple
controlled purchases of heroin from ROLLERSON in Indian-
apolis, Indiana. Each of these controlled purchases resulted in
the seizure of heroin and fentanyl.” These controlled buys,
however, were not included in the government’s charges—
which focused instead on the drugs and guns uncovered at
the stash house apartment.
   A grand jury indicted Rollerson on eight charges: Posses-
sion with Intent to Distribute Fentanyl (Count 1), Heroin
4                                                 No. 20-2258

(Count 2), Cocaine (Count 3), and Tramadol (Count 4), as well
as Unlawful Possession of Firearms by a Convicted Felon
(Counts 5–8). The case went to trial, where the jury convicted
Rollerson on Counts 2 and 5–8 (heroin and ﬁrearm oﬀenses)
but acquitted him on Counts 1, 3, and 4 (the fentanyl, cocaine,
and tramadol).
    The Presentence Investigation Report (PSR) recom-
mended a Sentencing Guideline range of 262 to 327 months
for Count 2. This range was based upon a quantity of drugs
that included not only the heroin in the oﬀense of conviction
but also the fentanyl, cocaine, and tramadol from the acquit-
ted counts and the four controlled buys used to obtain the
search warrants. (The diﬀerent types and amounts of drugs
were all converted to a total “Converted Drug Weight” of
10,445.75 kilograms using the drug conversion tables in
§ 2D1.1, Note 8.)
    At sentencing, Rollerson objected to the PSR’s drug quan-
tity, arguing (1) that the record contained no reliable infor-
mation supporting the uncharged controlled-buy amounts,
and (2) that neither the controlled buys nor the acquitted fen-
tanyl, cocaine, and tramadol were relevant to his conviction
for heroin. Without these uncharged and acquitted drug
quantities, Rollerson’s guideline range for Count 2 would
have been a much lower 110 to 137 months.
    The district court overruled Rollerson’s objections and ex-
plained its reasons for including both the uncharged and ac-
quitted drug amounts in calculating the guideline range. As
to the controlled buys, Judge Hanlon said:
      [I]n Paragraph 12 of the presentence report
      there is some detailed information about the
No. 20-2258                                                    5

       controlled purchases. It lays out that there were
       four controlled purchases involving Fentanyl
       and heroin. It lays out the quantities involved.
       We also have the aﬃdavit that was ﬁled in support of
       the criminal complaint, which also discusses the con-
       trolled purchases.
On that basis, the court concluded “that the information …
relating to controlled buys is not unsupported or naked alle-
gations” but rather “reliable” and “established by a prepon-
derance of the evidence.” The judge added that “there isn’t
any evidence that I have been made aware of from [Roller-
son’s] counsel that would cause me to call into question the
reliability of what’s contained in the report.” The judge then
explained that these controlled buys also constituted “rele-
vant conduct” under U.S.S.G. § 1B1.3(a)(2) because (1) they
involved heroin, the same controlled substance as the oﬀense
of conviction; (2) they occurred at the same stash house as the
convicted oﬀense; and (3) they occurred within one month of
the oﬀense of conviction.
    As for the fentanyl, cocaine, and tramadol for which the
jury acquitted Rollerson, the judge explained that the trial ev-
idence connecting Rollerson to the stash house—including
but not limited to the mail addressed to him and the key in
his possession—established his possession of those drugs by
a preponderance of the evidence. The judge also found that
this acquitted conduct was still relevant conduct for sentenc-
ing because it was all part of the same course of drug traﬃck-
ing at the stash house. This was especially true, the judge said,
because two of the controlled buys involved fentanyl, one of
the substances found at the same stash house soon after that.
6                                                   No. 20-2258

    Accordingly, the judge sentenced Rollerson within the rec-
ommended guideline range: 276 months for Count 2, as well
as 120 months for each gun charge (Counts 5–8), all to run
concurrently. On appeal, Rollerson renews the arguments he
raised at sentencing, that the district court erred by including
both the uncharged and acquitted drug amounts in his guide-
line calculation.
II. Reliability
    “A criminal defendant has a due process right to be sen-
tenced based on accurate information…. [W]here the district
court sentences a defendant based on the drug-quantity
guidelines, it must ﬁnd the government’s information suﬃ-
ciently reliable to determine drug quantity by a preponder-
ance of the evidence.” Helding, 948 F.3d at 870, citing United
States v. Tucker, 404 U.S. 443, 447 (1972), and United States v.
Lister, 432 F.3d 754, 762 (7th Cir. 2005). Rollerson claims that
the uncharged and acquitted drug amounts should not count
toward his guideline range because the prosecution failed to
prove them with reliable information by a preponderance of
the evidence.
   We review the substantive reasonableness of a sentence
under an abuse-of-discretion standard, but we “must ﬁrst en-
sure that the district court committed no signiﬁcant proce-
dural error, such as … selecting a sentence based on clearly
erroneous facts….” Gall v. United States, 552 U.S. 38, 51 (2007).
We have thus said that “whether the district court followed
the proper procedures in imposing sentence is a question of
law that we review de novo.” United States v. Young, 863 F.3d
685, 688 (7th Cir. 2017), citing United States v. Mendoza, 510
F.3d 749, 754 (7th Cir. 2007). Here, though, the “signiﬁcant
procedural error” that Rollerson points to is the enhancement
No. 20-2258                                                     7

of his sentence “based on clearly erroneous facts.” Gall, 552 U.S.
at 51 (emphasis added). So ultimately we ask whether the dis-
trict judge clearly erred in ﬁnding that the government
proved Rollerson’s conduct by a preponderance of the evi-
dence. See United States v. Sandidge, 784 F.3d 1055, 1061–63
(7th Cir. 2015) (aﬃrming sentence enhancement; district court
“did not commit clear error” in ﬁnding “suﬃciently reliable”
information proving defendant’s conduct by preponderance
of evidence).
    “A sentencing court acts within its discretion when it cred-
its conﬁdential informants’ statements about drug quantity,
but when a defendant objects, the evidence supporting that
quantity must be found to be reliable.” Helding, 948 F.3d at
866. The “threshold for a suﬃcient reliability ﬁnding” is
“low.” Id. at 871. But if the PSR “asserts ‘nothing but a naked
or unsupported charge,’ the defendant’s denial of that infor-
mation suﬃces to cast doubt on its accuracy.” Id. at 870, quot-
ing United States v. Marks, 864 F.3d 575, 580 (7th Cir. 2017). A
truly bare allegation and bare denial would be in equipoise,
unable to meet the prosecution’s burden of proof by a prepon-
derance of the evidence. Once the prosecution presents suﬃ-
ciently reliable evidence, however, it will meet its burden un-
less the defense can muster evidence in the other direction.
    Here, the prosecution provided suﬃciently reliable evi-
dence. As for Rollerson’s acquitted conduct, the evidence at
trial amply supported a ﬁnding by a preponderance of the ev-
idence that Rollerson possessed the fentanyl, cocaine, and tra-
madol found in the stash house. Rollerson had the key to the
stash house. Mail was addressed to him there. An oﬃcer tes-
tiﬁed to seeing him enter or exit the apartment on at least six
occasions over the course of the investigation. To top those
8                                                             No. 20-2258

oﬀ, when oﬃcers told Rollerson that the apartment would be
searched, he admitted that multiple kilograms of drugs were
hidden there and that he—not his son—was responsible for
them. 1
    The uncharged drug buys present a diﬀerent problem. The
PSR described these four controlled buys in detail, saying
that, on each occasion, Rollerson directed the informant to
meet him at the stash house, drove there, and then sold the
informant either heroin or fentanyl. The PSR stated the drug
amount recovered in each buy. The PSR said that its source
for all these details was the police aﬃdavit used to obtain the
search warrant for the stash house. That aﬃdavit, however,
was not attached to the PSR and was not oﬀered at sentencing
by the government or the defense. It is not in the record at all,
even though both sides admit it is the key piece of evidence
bearing on the reliability of the uncharged drug amounts. As
a result, the only statement of the drug amounts in our record
came from the PSR’s summary of that police document that
the district judge and we have not seen.2
    The record establishing the reliability of the controlled
buys was sparse, but it was suﬃcient as a matter of due pro-
cess, at least in the absence of conﬂicting evidence. In addition
to the PSR’s summary of the search warrant aﬃdavit, the
judge also relied upon Oﬃcer Campbell’s aﬃdavit attached

    1 The practice of considering acquitted conduct at sentencing is con-
troversial but is clearly allowed if the conduct is proven by a preponder-
ance of the evidence. United States v. Watts, 519 U.S. 148, 149 (1997); United
States v. Waltower, 643 F.3d 572, 577 (7th Cir. 2011).
    2 The absence of the search warrant affidavit presents something of a
mystery. Both sides have it and both could easily have offered it at sen-
tencing. For tactical reasons, however, both sides chose not to do so.
No. 20-2258                                                    9

to the criminal complaint. That aﬃdavit also attested to the
occurrence of the controlled buys, albeit brieﬂy: “Between
March 2017 and April 2017, DEA/IMPD utilized an IMPD
Conﬁdential Source (CS) to conduct multiple controlled pur-
chases of heroin from ROLLERSON in Indianapolis, Indiana.
Each of these controlled purchases resulted in the seizure of
heroin and fentanyl.”
    This police aﬃdavit added a “modicum of reliability” to
the PSR’s description of the controlled-buy amounts. Helding,
948 F.3d at 871. It was sworn under penalty of perjury, a pro-
cess meant to “impress upon the aﬃant ‘the solemnity and
importance of his or her words and of the promise to be truth-
ful, in moral, religious, or legal terms.’” 2 Wayne R. LaFave,
Search & Seizure § 4.3(e) (6th ed.), quoting State v. Gutierrez-
Perez, 337 P.3d 205, 210 (Utah 2014). Indeed, the Fourth
Amendment’s express requirement that warrants may issue
only if “supported by Oath or aﬃrmation” reﬂects the idea
that sworn aﬃdavits bear an added signal of reliability. Ac-
cordingly, the district judge’s explicit reliance on Oﬃcer
Campbell’s aﬃdavit submitted with the criminal complaint
was enough to establish the reliability of the PSR’s allegations.
See United States v. Smith, 280 F.3d 807, 810–11 (7th Cir. 2002)
(rejecting reliability challenge to gun enhancement where de-
tective testiﬁed that, after a controlled drug buy, the inform-
ant told the detective that Smith pointed a gun at the inform-
ant).
    For purposes of argument, we assume that, absent Oﬃcer
Campbell’s aﬃdavit, the prosecution might well have needed
to come forward with the search warrant aﬃdavit if it wanted
to rely on the four buys. Although the PSR contained speciﬁc
allegations, “speciﬁcity alone … does not make information
10                                                 No. 20-2258

reliable.” Helding, 948 F.3d at 869. We say might, however, be-
cause there are important diﬀerences between the PSR allega-
tions here and those we held insuﬃcient in Helding. In
Helding, the defendant’s drug calculation skyrocketed based
on a conﬁdential informant’s unsubstantiated allegations that
the defendant sold him methamphetamine a year before the
actual police investigation that led to the defendant’s charges.
Unlike this case, Helding “involved no controlled buys with
any CI….” Id. at 868. The informant’s alleged purchase of
methamphetamine in Helding was not initiated and observed
by police—it was merely a story about Helding’s past activity
that was relayed to police. Moreover, in Helding, “The district
court saw no aﬃdavits … corroborating” the informant’s al-
legations. Id. at 871. “More to it, nowhere did the PSR contain
any information—even a representation by law enforce-
ment—that the informants’ statements were known to be re-
liable.” Id. at 869.
    The uncharged drug amounts in this case were not based
on uncorroborated allegations by an informant whose trust-
worthiness was unknown. Rather, the PSR’s description came
from police documents supplied to the probation oﬃce re-
counting the oﬃcers’ roles in setting up and observing these
controlled buys. Language in Helding suggested that this
might be suﬃcient: “It may be enough for the government to
supply the probation oﬃce, and, in turn, for the PSR to in-
clude, some statement bearing on the reliability of infor-
mation provided by a conﬁdential source.” Id. at 872. We need
not decide that, however, given the inclusion of Oﬃcer Camp-
bell’s aﬃdavit in the sentencing record.
   At least in the absence of conﬂicting evidence, the PSR’s
assertions concerning the controlled-buy amounts were
No. 20-2258                                                    11

suﬃciently reliable to support a ﬁnding that they were proven
by a preponderance of the evidence. In due process terms, the
defense had the opportunity to present conﬂicting evidence
about the controlled buys. The defense also had the oppor-
tunity to present the search warrant aﬃdavit or to call Oﬃcer
Campbell to testify. The defense chose not to exercise those
options, which left the government’s sparse evidence unre-
butted. We see no indication that the defense was denied a fair
hearing on these subjects. Still, it is worth repeating our ear-
lier advice: “While it’s not required that a judge hear person-
ally from witnesses under oath at a sentencing hearing about
drug quantities, we think it’s not a terribly bad idea to do so
when the witness is going to provide the basis for … a defend-
ant’s relevant conduct.” Helding, 948 F.3d at 871, quoting
United States v. Robinson, 164 F.3d 1068, 1070 (7th Cir. 1999).
III. Relevant Conduct
    Even if proven by a preponderance of the evidence, Roll-
erson’s uncharged and acquitted conduct must still be “rele-
vant” to his oﬀenses of conviction to be used in his guideline
calculation. U.S.S.G. § 1B1.3(a)(2). Rollerson asserts that nei-
ther the controlled buys nor the fentanyl, cocaine, and tra-
madol found at the stash house were “part of the same course
of conduct or common scheme” as his conviction for pos-
sessing heroin with intent to distribute. See id. We disagree.
The district court did not clearly err in ﬁnding that Rollerson’s
uncharged and acquitted conduct was relevant to his oﬀense
of conviction. See United States v. Baines, 777 F.3d 959, 963 (7th
Cir. 2015) (“Whether uncharged oﬀenses amount to relevant
conduct under the Sentencing Guidelines is a factual determi-
nation, which we review for clear error.”) (citation omitted).
12                                                 No. 20-2258

    The fact that a defendant engaged in other uncharged or
acquitted drug transactions “is not suﬃcient to justify treating
those transactions as ‘relevant conduct’ for sentencing pur-
poses.” United States v. Ortiz, 431 F.3d 1035, 1041 (7th Cir.
2005), quoting United States v. Crockett, 82 F.3d 722, 730 (7th
Cir. 1996). In assessing relevant conduct, we look for “a strong
relationship between the uncharged conduct and the con-
victed oﬀense, focusing on whether the government has
demonstrated a signiﬁcant ‘similarity, regularity and tem-
poral proximity.’” United States v. McGowan, 478 F.3d 800, 802
(7th Cir. 2007), quoting Ortiz, 431 F.3d at 1040. These factors
are derived from commentary in the Sentencing Guidelines
explaining that, under U.S.S.G. § 1B1.3, conduct is part of a
“common scheme or plan” if it is “substantially connected” to
a convicted oﬀense “by at least one common factor, such as
common victims, common accomplices, common purpose, or
similar modus operandi.” § 1B1.3, comment 5(B)(i). And, sepa-
rately, activity is “part of the same course of conduct” as a
convicted oﬀense if it is “part of a single episode, spree, or
ongoing series of oﬀenses.” Id. at 5(B)(ii).
    What we know about Rollerson’s uncharged drug buys
showed similarity, regularity, and temporal proximity to his
oﬀense of conviction. Two of the buys involved heroin, the
same drug for which Rollerson was convicted. The other two
involved fentanyl, a drug that was also found in large quanti-
ties at the stash house. The buys took place at that same stash
house. And they occurred regularly through the weeks lead-
ing to the search of the stash house in April 2017. These facts
support the district court’s ﬁnding that the uncharged buys
constituted relevant conduct.
No. 20-2258                                                     13

    The same goes for the acquitted possession of fentanyl, co-
caine, and tramadol. Rollerson sold fentanyl during two of the
controlled buys at the stash house, and the police soon after
those buys found a large amount of it, four kilograms. The
fentanyl, cocaine, and tramadol were also found alongside the
heroin for which Rollerson was convicted. Moreover, Roller-
son’s controlled buys involved two separate drugs, further
supporting the district court’s ﬁnding that the cocaine and
tramadol were likely part of the same drug-dealing scheme as
the heroin, even though those substances were not involved
in the controlled buys.
    Rollerson says his case is like United States v. Ortiz, 431
F.3d 1035 (7th Cir. 2005), and United States v. Draheim, 958 F.3d
651 (7th Cir. 2020), where we rejected relevant conduct ﬁnd-
ings. But those cases are not at all like Rollerson’s. In Ortiz, we
found that a defendant’s alleged purchases of large amounts
of cocaine across three states from 1997 to 1999 were not part
of the same course of conduct or scheme as his convictions for
selling much smaller amounts of marijuana and cocaine to a
DEA informant in 2000 and 2001. 431 F.3d at 1041–42. We ex-
plained that the prosecution had failed to show temporal
proximity (the alleged conduct occurred at least ten months
before the oﬀenses of conviction), regularity (the alleged con-
duct’s frequency diﬀered from that of the sales leading to
Ortiz’s convictions), or similarity (the alleged conduct oc-
curred in a diﬀerent location). Id. Rollerson’s uncharged and
acquitted drug activity, on the other hand, all occurred at the
same location during the same month. Draheim is also readily
distinguishable. That defendant’s lone “sale of two grams of
street meth in a city” simply did not “match up” with a “col-
laborative bulk order from the other side of the nation for nearly
ﬁfty grams of pure [meth].” 958 F.3d at 659–60 (emphases
14                                               No. 20-2258

added). So the conduct in Draheim occurred in a diﬀerent lo-
cation, involved much more drugs, and included other traf-
ﬁckers.
   Because Rollerson’s uncharged buys and acquitted drug
amounts were relevant to his heroin conviction and proven
with suﬃciently reliable information, Rollerson’s sentence is
AFFIRMED.